UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6128



JAMES A. PAULING,

                                             Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES MOLONY
CONDON, South Carolina Attorney General; JOHN
POTTERFIELD, Deputy Public Defender,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-00-2412-2-22AJ)


Submitted:   March 9, 2001                 Decided:   March 21, 2001


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Pauling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Pauling appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we dismiss this appeal on the

reasoning of the district court.      See Pauling v. South Carolina,

No. CA-00-2412-2-22AJ (D.S.C. Nov. 28, 2000).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2